Plaintiff was injured when he fell from defendant’s unsecured ladder while working at defendant’s premises. As it is undisputed that the ladder buckled and tipped over to one side, propelling plaintiff to the concrete floor below, the motion court properly granted summary judgment to plaintiff on the issue of liability under Labor Law § 240 (1) (see Montalvo v J. Petrocelli Constr., Inc., 8 AD3d 173, 175 [2004]; see also Orellano v 29 E. 37th St. Realty Corp., 292 AD2d 289, 290-291 [2002]).
The evidence fails to support defendant’s contention that *348plaintiff was the sole proximate cause of his injuries (see Hart v Turner Constr. Co., 30 AD3d 213 [2006]; Orellano at 291). Concur—Lippman, P.J., Andrias, Williams and McGuire, JJ. [See 2007 NY Slip Op 31618(11).]